Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Response to Amendment
Changes to the claims were made in a different font (looks to be a dot matrix font) as compared to the rest of the claims. These changes are hard to capture by computer software. Future amendments must be in a regular font, not a dot matrix font. 

Applicant's arguments filed December 7, 2021, have been fully considered but they are not deemed to be persuasive.
Applicant's arguments with respect to claim 33 have been considered but are deemed to be moot in view of the new grounds of rejection. The new grounds of rejection are necessitated by the added limitations that makes the claim independent and overcomes the claim objection of claim 33.

Applicant argues that the device of Ludin et al is a bidirectional buffer and not an actuator; and added the limitation that “the actuator rod operable to be driven with a bidirectional stroke”, to further differentiate it from the claimed actuator, since it is not driven with a bidirectional stroke. The examiner disagrees. The actuator rod (26) is driven (by elements connected to generate the forces 312) between an extended position (e.g. fig 3) to a retracted position (e.g. fig 1), which is a bidirectional stroke. 
Note that if claim 1 is amended to claim a fluid actuator that has a limitation different than Ludin et al, it might be rejected over a combination of Ludin et al and Finley (EP 1375957, having a US equivalent 6763920).
Applicant makes a similar argument for Krumme et al; which the examiner disagrees with, for the same reasons as above.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112
Claims 29, 31 and 32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 29 is confusing, since it depends from canceled claim 27
Claims 31 and 32 are indefinite, since they depend from claim 29.

	Claim Rejections - 35 USC § 102
Claims 1-2, 5 and 23-26 are rejected under 35 U.S.C. § 102(a1, a2) as being anticipated by Ludin et al (9016448). Ludin et al discloses an actuator comprising an actuator rod (326) extending through an aperture (in 335) positioned at a first end of a housing along an axis (coincident with 312) of the actuator, and operable to be driven with a bidirectional stroke; a snubber assembly mounted at the first end of the housing and includes energy absorbing devices (324) providing bidirectional end-of-stroke damping to motion of the actuator rod; the snubber assembly positioned on the housing such that axes of the energy absorbing devices (i.e. fig 1) is offset relative to the axis of the actuator; the energy absorbing device is positioned between first and second frame parts (320, 322) of a frame, moveable relative to each other and relative to the housing along the axis of the actuator (claim 1, part of claim 23).
Ludin et al discloses the energy devices compresses to provide damping at the end of an extension stroke of the actuator rod and at the end of a retraction stroke of the actuator rod (and throughout the stroke, fig 2, 3, respectively; claim 2); the energy absorbing devices are crush tubes (claim 5, 25); wherein the energy absorbing devices prevent the actuator rod entering the at least one end-of-stroke extension range during controlled operation of the actuator (unloaded condition, column 4 line 33), and deform, thereby allowing the actuator rod to enter the at least one end-of-stroke extension range, absorbing energy and damping motion of the actuator rod in the event of uncontrolled operation of the actuator (e.g. In response to an applied compression force 312, column 4 line 44-65; rest of claim 23); wherein during controlled operation the actuator rod exerts a maximum force (i.e. zero force= unloaded) on the energy absorbing device less than a threshold force, during uncontrolled operation the actuator rod exerts a maximum force on .

Claims 1, 5-6 and 16 are rejected under 35 U.S.C. § 102(a1, a2) as being anticipated by Krumme et al (5842312). Krumme et al discloses a actuator comprising an actuator rod (71) extending through an aperture positioned at a first end (right end of 74) of a housing (74) along an axis of the actuator and operable to be driven with a bidirectional stroke (by elements generating push or pull in the 78 and 79 directions); a snubber assembly mounted at the first end of the housing and includes energy absorbing devices (75A-N) providing bidirectional end-of-stroke (as part of the full stroke) damping to motion of the actuator rod; the snubber assembly positioned on the housing such that axes of the energy absorbing devices (i.e. between 76A and 77A) is offset relative to the axis of the actuator (at 78-79, i.e. center of 71); the energy absorbing device is positioned between first and second frame parts (72, 73) of a frame, moveable relative to each other and relative to the housing along the axis of the actuator. 
Krumme et al discloses the energy absorbing devices is a mechanical damper, a spring and a plastically deformable material(claim 5); the first frame part includes a fourth stop (e.g. inner left side of 72) to engage with a first stop at a first end of the actuator rod and a seventh stop (e.g. outer left side of 72) to engage with a third stop (74a, 74b) at the first end of the housing and the second frame part includes a fifth stop (e.g. inner right side of 73) to engage with a second stop at a second end of the actuator rod distal to the first end and a sixth stop (e.g. outer right side of 73) to engage with the third stop (claim 6); wherein the first frame part includes a mounting member (60) receive the energy absorbing device (claim 16).
33 is rejected under 35 U.S.C. § 102(a1, a2) as being anticipated by DE 10 2006 041713. DE 10 2006 041713 discloses a system comprising a platform (upper 3, fig 12) mounted for movement relative to a base (lower 3, fig 12), and an actuation mechanism including at least one actuator with an actuator rod (20) extending, along an axis of the actuator, through an aperture at a first end of a housing (4) and operable to be driven with a bidirectional stroke; a snubber assembly (including 12, 15, 13) mounted at the first end of the  housing includes energy absorbing devices (12, 15), and positioned on the housing such that an axis of each of the energy absorbing devices is offset relative to the axis of the actuator; and the energy absorbing devices provide bidirectional end-of-stroke damping to motion of the actuator rod.

	Conclusion
Claims 8-10, 13, 15, 18, 20 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dan Lopez whose telephone number is 571-272-4821. The examiner can normally be reached on Monday-Thursday from 6:00 AM -4:30 PM. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ken Bomberg, can be reached on 571-272-4922. The fax number for this group is 571-273-8300. Any inquiry of a general nature should be directed to the Help Desk, whose telephone number is 1-800-PTO-9199.

/F Daniel Lopez/Primary Examiner, Art Unit 3745